Citation Nr: 1139201	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the majority of the Veteran's service treatment records are unavailable.  The service treatment records that are available consist of dental records and clinical records pertaining to a right humerus fracture that the Veteran submitted from the National Personnel Records Center (NPRC) in February 2005.  There is also a June 1985 examination report and report of medical history from the Veteran's Reserve service.  

A March 2002 record from the NPRC reflected that all available service treatment records at Code 13 have been sent to the RO.  It is not clear if the Veteran is aware that his complete service treatment records are not available.  Moreover, there is no formal finding of unavailability documenting VA's attempts to obtain his service treatment records.  38 C.F.R. § 3.159(e).  Accordingly, a remand is necessary to ensure that all reasonable attempts have been made to locate the Veteran's service treatment records.  

The Veteran contends that he has PTSD as the result of a fall during service when he broke his arm and also from stressful incidents while serving in Korea.  A June 2007 response from CURR and a June 2007 memorandum reflect that the Veteran's stressor of coming under fire by North Korean soldier while patrolling the DMZ was not corroborated.  However, there are records documenting that in August 1979, the Veteran fell approximately two stories while trying to get into an apartment window.  He landed on his right side and suffered a midshaft transverse humeral fracture.  Thus, one of the Veteran's stressors has been corroborated.  

The Board observes that the Veteran has not been afforded a VA examination in connection with his claim.  As one of his alleged PTSD stressors has been corroborated and because there is a diagnosis of PTSD, the Veteran should be afforded a VA examination on remand.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that all reasonable efforts have been undertaken to locate the Veteran's service treatment records.  If after all reasonable efforts have been exhausted and the Veteran's complete service treatment records have not been obtained, he must be informed of such and the efforts undertaken must be clearly documented in the claims file.

2.  All current VA records dated from 2006 to the present should be associated with the claims file.  

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for PTSD. 

If PTSD or another psychiatric disability is diagnosed, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disability to include PTSD is causally or etiologically related to his military service (October 1977 to October 1980) as opposed to its being more likely due to some other factor or factors.  The examiner should observe that the only corroborated PTSD stressor is the August 1979 injury when the Veteran fell approximately two stories while trying to get into an apartment window.  He landed on his right side and suffered a midshaft transverse humeral fracture.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


